PER CURIAM.
This cause is before us on petition for writ of habeas corpus. On initial consideration of the petition this court issued an order or a rule directed to the respondent to show cause why a writ of habeas corpus should not issue upon the relator’s petition, to which the respondent made due return. Our consideration of the petition and the respondent’s return leads us to conclude that petitioner’s contentions are without merit.
Accordingly, the rule to show cause heretofore issued is discharged, and the petition for habeas corpus is denied.